§
  LARRY CHAMBERS AND ABIE
                                                                  No. 08-18-00213-CV
  WOLF,
                                                 §
                                                                     Appeal from the
  Appellants,
                                                 §
                                                           County Court at Law Number Three
  v.
                                                 §
                                                                of El Paso County, Texas
  JUAN CARLOS GARAY,
                                                 §
                                                                  (TC# 2018DCV1553)
  Appellee.
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from the Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and

all costs, both in this Court and the court below, for which execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF AUGUST, 2020.


                                              YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Yanez, Senior Justice
Yanez, Senior Justice (Sitting by Assignment)